Citation Nr: 0104455	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  94-27 407	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1973 
to November 1973, and had active military service from 
January 1974 to March 1978.  He is currently represented by 
the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of June 
1992, by the San Francisco (now Oakland), California Regional 
Office (RO), which granted service connection and assigned a 
10 percent rating for chondromalacia of the left knee, 
effective June 13, 1991.  The veteran perfected an appeal for 
a higher rating for his left knee disorder.  Subsequently, 
the veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in October 1992.  A 
transcript of the hearing is of record.  The 10 percent 
disability rating assigned for the left knee disorder was 
confirmed by a hearing officer's decision in January 1993.  

In a July 1994 rating action, the RO granted a temporary 
total rating for the period from October 6, 1993 through 
November 30, 1993 based on surgery on the left knee which 
required convalescence; the 10 percent disability rating was 
reinstated effective December 1, 1993.  By a rating action in 
February 1996, the RO confirmed and continued the 10 percent 
rating assigned for the service-connected left knee disorder.  
In an August 1996 rating action, the RO granted another 
temporary total rating for the period from May 15, 1996 
through June 30, 1996 for additional surgery on the left knee 
and required convalescence; the 10 percent disability rating 
was reinstated effective July 1, 1996.  By a subsequent 
rating action in September 1998, the RO confirmed and 
continued the 10 percent rating assigned for the service-
connected left knee disorder.  

On July 28, 1999, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned Member 
of the Board, sitting at Oakland, California.  A transcript 
of that hearing is also of record.  The appeal was 
subsequently received at the Board in September 1999.  In 
December 1999, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case was issued in July 2000.  
The appeal was received back at the Board in December 2000.  

The Board further notes that, in a rating action of February 
1993, the RO granted service connection for a right knee 
disorder, and assigned a 20 percent disability rating, 
effective June 13, 1991.  The RO also granted a temporary 
total rating for the period from July 18, 1991 through August 
31, 1991 for surgery on the right knee and required 
convalescence; the 10 percent disability rating was 
reinstated effective September 1, 1991.  In June 1993, the 
veteran's service representative filed a VA Form 646 which 
was effectively a notice of disagreement with the effective 
date assigned for the grant of service connection for his 
right knee disorder.  By a rating action in September 1994, 
the Oakland, California RO granted an earlier effective date 
of June 15, 1979, for a grant of service connection for a 
right knee disorder, assigning a noncompensable rating 
effective from June 15, 1979, with an increased rating to 20 
percent from May 14, 1991, and previously assigned ratings of 
the disability after that date were confirmed and continued.  
In a statement received in February 1995, the veteran 
effectively disagreed with the assignment of a noncompensable 
disability rating for the right knee for the period from June 
15, 1979 through May 13, 1991.  In a statement received at 
the hearing before the Member of the Board, the veteran 
expressed disagreement with a rating action in September 1998 
which continued and confirmed the 10 percent disability 
rating for the right knee disorder.  

Pursuant to the December 1999 Board remand, in July 2000, the 
veteran was furnished with a statement of the case, which 
addressed the issues of entitlement to a compensable 
evaluation for a right knee disorder during the period from 
June 15, 1979 through May 13, 1991, and an increased rating 
above the currently assigned 10 percent.  He was apprised of 
the necessity to perfect his appeal, by timely filing a 
substantive appeal.  The claims folders contain no indication 
that he did so.  Inasmuch as the Board does not have 
jurisdiction of these issues, they will not be addressed 
herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Since June 13, 1991, the veteran's left knee disorder has 
been manifested by subjective complaints of constant pain, 
weakness, stiffness, giving way, locking and swelling, and 
objective clinical evidence of no lateral or anterior 
instability, crepitus, some tenderness, a slightly decreased 
range of motion, and radiographic evidence of minimal 
arthritis.  

3.  There is evidence of a slight, but no more than slight, 
left knee disability.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the left knee, beginning on 
June 13, 1991, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2000); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record reflects that the veteran entered active duty in 
January 1974.  The service medical records reflect that the 
veteran was seen for complaints of bilateral knee pain in 
November 1975 due to a pre-service sports injury; at that 
time, the assessment was possible osteoarthritis.  The 
veteran was next seen at a clinic in November 1976 
complaining of a long history of bilateral knee pain, and 
having had a right meniscectomy in 1972; he complained of 
increased pain in both knees.  The provisional diagnosis was 
R/O chondromalacia of the left knee.  Subsequently, the 
veteran was seen at an orthopedic clinic in January 1977, at 
which time X-ray study of the knees revealed mild early 
degenerative changes.  The impression was bilateral 
chondromalacia patella, left greater than right.  At the time 
of his separation examination in January 1978, the veteran 
reported onset of chondromalacia four years ago; clinical 
evaluation of the lower extremities reported a finding of 
chondromalacia patella, left knee.  He was subsequently seen 
at an orthopedic clinic in February 1978; a physical 
evaluation revealed mild medial facet pain without effusion 
or instability.  The impression was chondromalacia patella, 
under control with self-medication, and he was cleared for 
discharge.  

At the time of his initial claim for service-connected 
compensation benefits, filed in March 1979, the veteran did 
not report having received any post-service medical 
treatment.  

The record is likewise devoid of any treatment reports of 
record from the 1980's.  Of record are private treatment 
reports dated from May 1991 through September 1991, 
reflecting clinical evaluation and treatment for a right knee 
disorder.  These records do not reflect any complaints or 
treatment for a left knee disorder.  

On the occasion of his initial VA examination in January 
1992, the veteran indicated that he began having symptoms in 
his left knee while on active duty, but he did not have 
surgery on that knee during service.  The veteran reported 
that he currently had constant pain, popping, locking, 
swelling, giving out, stiffness, and decreased range of 
motion in the left knee.  He did not report losing any time 
from work on account of his left knee.  Examination of the 
left knee showed no tenderness, swelling or deformity.  The 
veteran did not walk with a limp.  Examination of the patella 
showed normal position and mobility, and it was mildly 
tender.  The ligaments were intact, and range of motion of 
the left knee was 120 out of 140 degrees with pain.  X-ray 
study of the left knee was negative.  The pertinent diagnosis 
was chondromalacia patellae of the left knee.  

Based on the evidence of record, as described above, the 
veteran was granted entitlement to service connection for 
chondromalacia of the left knee by a June 1992 rating 
decision, and a 10 percent evaluation was assigned, by 
analogy, pursuant to Diagnostic Code 5257.  

At his personal hearing before the RO in October 1992, the 
veteran testified that he had increased pain, popping, 
clicking, and swelling in his left knee.  The veteran also 
reported weakness in the left knee that had caused him to 
fall in the weeks prior to his hearing.  The veteran 
indicated that he experienced stiffness in the left knee at 
the end of the workday; he noted that activities such as 
prolonged standing, bending, and kneeling aggravated the pain 
in his left knee.  He stated that he had lost time from work, 
that his job required that he climb ladders, that he used a 
cane, and that he had handicap tags on his car.  He 
specifically denied left knee instability.  The veteran 
reported taking Naprosyn to relieve the pressure and pain in 
the left knee; he stated that he also used deep heat on the 
left knee.  

Of record is a private medical statement from Robert L. 
Cameto, M.D., dated in August 1993, indicating that the 
veteran was seen for evaluation on August 3, 1993; he noted 
that degenerative changes were seen in the medial meniscus of 
the left knee.  Dr. Cameto reported that the veteran had had 
symptomatology in the left knee over the past year which was 
slowly increasing; the symptoms included popping, a positive 
McMurray's in the medial aspect, reasonably good stability 
with no current effusion, but with intermittent swelling.  
Dr. Cameto noted that a magnetic resonance imaging (MRI) scan 
showed a medial meniscus tear compatible with diffuse 
degenerative process in the posterior horn of the lateral 
meniscus and throughout the medial meniscus.  Dr. Cameto 
stated that, because of the symptomatology, possibilities for 
loose bodies and degenerative process, they would proceed 
with the arthroscopy of the left knee, treating the pathology 
that is found, either meniscal or joint surface cartilage 
changes.  

Received in June 1994 were private treatment reports dated 
from October 1993 to November 1993, which show that the 
veteran was admitted to a hospital in October 1993 with a 
diagnosis of left knee pain with possible meniscal tears, 
possible degenerative changes, possible loose bodies.  The 
records reflect that the veteran underwent arthroscopy of the 
left knee, with resection of suprapatellar plica and scarred 
fat pad.  There were no loose bodies or abnormalities noted.  
The discharge diagnosis was left knee symptomatic 
suprapatellar plica with thickened, scarred anterior fat pad.  
In an undated statement from Dr. Cameto, it was noted that 
the veteran was considered to be totally disabled from 
surgery through November 22, 1993, and he was released to 
light duty work on November 23, 1993.  In a November 1993 
statement Dr. Cameto indicated that the veteran's left knee 
function was "really quite good," with range of motion from 
5 degrees to 125 degrees, with good strength.  

A private treatment report dated in January 1995 reflects 
treatment for several unrelated disabilities; this report 
does not reflect any complaints or treatment for a left knee 
disorder.  

The veteran was afforded a VA compensation examination in 
October 1995, at which time he complained of left knee pain 
occurring approximately once a week, lasting one to two days 
at a time; he also reported swelling of the left knee about 
every four to five months.  The veteran indicated that the 
left knee popped and clicked, catching on a bone spur; he 
noted that the left knee locked but did not give way.  On 
examination, the left knee had a range of motion from 5 to 
130 degrees.  There was no laxity in the left knee; there was 
no swelling or deformity of the left knee.  Light touch was 
intact over all four extremities.  Motor strength testing was 
5/5 in all groups of the upper and lower extremities.  Deep 
tendon reflexes were 1+ in both knees.  The veteran walked 
with a normal gait.  X-ray study of the left knee was within 
normal limits.  The pertinent diagnosis was arthralgia of the 
left knee.  

Received in July 1996 was a private treatment report dated in 
May 1996, indicating that the veteran had had problems with 
left knee pain, catching and popping which began in September 
1995.  It was noted that the veteran had previously undergone 
successful arthroscopic surgery in 1993 and had done well 
until the onset of his new symptoms; he elected to proceed 
with arthroscopic surgery again.  The report also noted that 
the veteran underwent diagnostic arthroscopy of the left knee 
with debridement of superficial articular fibrillation on the 
medial condyle.  The lateral meniscus was normal and stable 
to probing throughout; no meniscus tears were identified.  
Subsequently in April 1997, the veteran underwent similar 
surgery on the right knee; this report does not reflect any 
findings regarding the left knee.  

During a VA compensation examination in March 1998, the 
veteran complained of mild to moderate pain in the left knee, 
less than the right which was made worse by prolonged 
standing and weight bearing.  It was noted that the left knee 
did not typically collapse.  On examination, the left knee 
had no visible scars.  Both knees had small effusions with 
positive bulge sign.  The left knee had range of motion from 
0 to 140 degrees of flexion.  There was a positive patellar 
inhibition test.  There was no ligamentous laxity of medial 
or lateral collateral ligament or anterior or posterior 
cruciate ligament by Lachman's test.  Deep tendon reflexes 
were 2+ and symmetric at knees and ankles.  Gait was 
unremarkable.  X-ray study of the left knee revealed minimal 
osteoarthritis.  The pertinent diagnosis was left knee 
patellofemoral syndrome, status post surgery time three.  The 
examiner noted that DeLuca factors were present in terms of 
increased pain and stiffness associated with prolonged 
standing and lifting of heavy objects; he stated that those 
activities led to a 25 percent diminishment of excursion, 
strength, speed, coordination and endurance by the end of the 
work day.  

Affidavits received in July 1999 from family and friends of 
the veteran report their observations that, on numerous 
occasions, the veteran limped and complained of severe knee 
pain.  

At his personal hearing in July 1999, the veteran indicated 
that he had had two surgeries on each knee.  The veteran 
testified that he had a lot of pain in both knees that 
radiated towards the ankle and up towards the hip; he also 
reported continual clicking and popping in his knees with 
motion.  The veteran indicated that he was unable to walk 
more than three blocks without experiencing a lot of pain and 
developing swelling in the knees.  The veteran stated that he 
took Motrin and Flexeril to alleviate the pain.  The 
veteran's wife reported that he experienced significant pain 
at the end of the workday; she also noted that he had fallen 
on several occasions as a result of his left knee giving way.  
The veteran contended that he also experienced fluid build up 
and tenderness in the left knee.  The veteran reported that 
his employment required him to do a lot of walking, standing 
and crawling; as a result, he stated that he was having a 
difficult time doing his job.  The veteran maintained that 
the surgeries had not corrected anything in the knees; he 
argued that the joints had actually deteriorated.  The 
veteran reported using deep heat and knee braces in order to 
keep the left knee warm and to be able to move it.  The 
veteran also reported that he used a cane when the pain in 
the left knee flares up.  

Received in April 2000 were VA outpatient treatment reports 
dated from January 1992 to August 1998, which show that the 
veteran received ongoing clinical evaluation and treatment 
for a bilateral knee disorder.  During a clinical visit in 
February 1995, it was noted that the veteran had degenerative 
joint disease of both knees, left more severe than right, 
with catching and locking.  The impression was degenerative 
joint disease, both knees.  A report dated in November 1996 
noted that the veteran was issued bilateral braces in 1994, 
and he would require the use of braces on a permanent basis.  

In April 2000, in accordance with the Board's remand request, 
the veteran was asked to provide a detailed history of all 
treatment received for his knee disorder, and to complete 
authorizations for release of information from private 
medical care providers.  He was also asked to submit 
documentation from his employer to substantiate his assertion 
that he had lost 250 hours during the past year for knee 
complaints.  No response was received to the latter request.  

The veteran was afforded another VA examination in May 2000, 
at which time he reported increasing difficulty lifting 40 to 
75 pounds and carrying it some distance as an electronics 
mechanic.  He indicated that he had to crawl into confined 
spaces and he had to be able to operate dexterously in such 
places.  On examination, he had flexion and extension of both 
knees; he was able to flex his left knee to 80 degrees.  He 
had a faint trace of effusion bilaterally.  He had a negative 
anterior drawer and Lachman sign.  He had medial and lateral 
stability.  He had quadriceps that were about 5/5 on both 
sides.  There was less than half an inch difference in 
circumference, right knee slightly larger than left, about 
six inches above the superior pole of the kneecap.  X-ray 
study of the left knee showed minimal but essentially normal 
appearance of the medial and lateral gap of both knees in a 
standing position; there was minimal arthritis seen in the 
condyle notch and along the femoral condyles particularly on 
the sunrise or tangential views.  The impression was 
significant previous removal of both menisci, probably right 
greater than left; the examiner noted that bilateral 
chondromalacia was his diagnosis when he saw the veteran nine 
months ago at the orthopedic clinic.  

Received in October 2000 were private treatment reports dated 
from November 1996 to August 1998, which show clinical 
evaluation and treatment of the knee.  These records were 
previously reported and discussed above.  


II.  Legal analysis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The Board has carefully reviewed the entire record, noting 
the procedural and evidentiary development in this case and 
concludes that VA's duty to assist has been satisfied.  The 
veteran has been asked to provide the names and addresses of 
all medical care providers and, in light of his response, 
records have been obtained.  He has been afforded VA 
examination on a number of occasions.  The Board finds that 
the record has been fully developed, so that a fair 
determination may be rendered.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  These regulations 
include, but are not limited to 38 C.F.R. §§ 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners should 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  The Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  When there is a question as to which 
of two evaluations should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the rating schedule is to recognize painful motion or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain." Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2000).  

As indicated above, the veteran's left knee disability was 
initially rated under Diagnostic Code 5257, and a 10 percent 
disability rating was assigned, effective June 13, 1991.  
However, since the rating action of February 1996, the 
veteran's left knee disorder has been rated under the 
provisions of 38 C.F.R. § 4.40 and Diagnostic Codes 5260, 
which govern ratings based on limitation of motion.  

Arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71, DC 5010 (for traumatic arthritis), 
referring to DC 5003 (for degenerative arthritis).  When, 
however, limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes (here, Diagnostic Codes 5260 and 5261), a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For 
the purpose of rating disability from arthritis, the knees 
are considered major joints. 3 8 C.F.R. § 4.45(f).  

Diagnostic Code 5257 provides for an evaluation of impairment 
of either knee, including recurrent subluxation or lateral 
instability.  A 10 percent evaluation is warranted for slight 
impairment.  A 20 percent evaluation is warranted for 
moderate impairment.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable (zero percent) 
evaluation is provided for limitation of flexion of either 
leg to 60 degrees.  A 10 percent evaluation requires that 
flexion be limited to 45 degrees; and A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  38 C.F.R. 
§ 4.71a.  

The veteran's left knee disorder may also be rated under 
Diagnostic Code 5261.  Pursuant to this code, a 
noncompensable (zero percent) evaluation is provided for 
limitation of extension of either leg to 5 degrees.  A 10 
percent evaluation requires that extension be limited to 10 
degrees; and a 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a.  

In the instant case, the veteran contends that an increased 
disability evaluation is warranted for chronic symptoms 
related to his service-connected left knee disorder.  
According to the veteran, he has chronic left knee pain and 
his knee gives out.  He indicates that due to his left knee 
disorder, he is restricted in the ability to perform his 
employment.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 525, 529 (1992).  

Upon review, the Board observes that the medical evidence of 
record dated from 1992 through 1998, including VA as well as 
private treatment reports, demonstrate that on a VA 
examination in October 1995, there was no evidence of a limp 
or need for bracing for stability.  Left knee stability, 
varus and valgus stress and full extension showed no joint 
laxity.  There was no evidence of effusion.  Consistently, 
the findings first documented in a January 1992 VA 
examination, and then thereafter, reflect that the knee 
ligaments were all intact, without effusion.  Although the 
records indicate that the veteran was issued knee braces by 
the VA in 1994, on VA examination in March 1998, it is 
evident from the objective findings that the collateral and 
cruciate ligaments on both sides were strong, without any 
evidence of laxity or weakness in the left knee.  Indeed, the 
reports of the most recent VA examination in May 2000 
indicate no objective signs of any instability or subluxation 
of the left knee.  Thus, the medical evidence, as discussed 
above, clearly does not reflect that the veteran has a left 
knee disorder which is characteristic of the criteria at 
Diagnostic Code 5257.  Accordingly, the Board concludes that 
the veteran's service-connected left knee disorder is more 
appropriately rated under limitation of motion under 
Diagnostic Codes 5260 and 5261.  

The Board observes that, as previously stated, in the 
veteran's January 1992 VA examination, he had limitation of 
left knee motion, measuring 0 to 120 degrees, with some 
evidence of pain on motion.  On VA examination conducted in 
October 1995, the range of motion in the left knee was from 5 
to 130 degrees.  Upon subsequent examination in March 1998, 
it was noted that the veteran had increasing pain and 
stiffness associated with function, although there was a full 
range of motion in the left knee; and, there was a positive 
patellar inhibition test.  Moreover, in the veteran's May 
2000 VA examination, there was a faint trace of effusion in 
the knee, tenderness on the medial side of the left knee, and 
there was palpable crepitus in the left knee.  Also, it is 
evident from that same examination report the veteran had 
limitation of left knee motion, measuring 0 to 80 degrees.  
See 38 C.F.R. § 4.70, Plate II (2000).  

And while neither extension or limitation of flexion of the 
left knee is to a degree to warrant a compensable evaluation 
under Diagnostic Code 5260 and 5261, the Board believes that 
along with the objective findings of painful motion, palpable 
crepitance on extension and flexion, and pathology of the 
left knee, there is a basis for the assigned compensable 
evaluation of 10 percent for the left knee.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206-08 (1996); 38 C.F.R. §§ 4.10, 4.40.  However, 
since limitation of motion is not to a degree to warrant a 20 
percent evaluation under Diagnostic Code 5260 or 5261, the 
Board determines that the veteran does not meet the schedular 
criteria for an evaluation in excess of 10 percent for his 
left knee disorder.  Accordingly, an increased rating is not 
warranted.  

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing, to warrant the maximum disability rating of 
10 percent under Diagnostic Code 5263.  Application of 
Diagnostic Code 5259, requiring symptomatic removal of the 
semilunar cartilage, would not result in a rating higher than 
10 percent, inasmuch as that is the maximum disability rating 
under that code.  

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating may be warranted where the knee 
is ankylosed in full extension or in slight flexion between 
zero and 10 degrees.  Here, the medical evidence does not 
indicate that the veteran's left knee is ankylosed, and it is 
clear that the knee is not immobilized, since he does not 
have significant loss of motion.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure") (citation omitted).  Therefore, the criteria for 
an increased rating under DC 5256 have not been met.  

In order to assign an evaluation of 20 percent under 
Diagnostic Code 5258, there must be dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  In order to be evaluated at 20 
percent under DC 5262, there must be malunion of the tibia 
and fibula with moderate knee disability.  There is no 
evidence in this case of dislocation of the semilunar 
cartilage of the veteran's left knee.  There is also no 
evidence of malunion of the left tibia and fibula.  
Therefore, the criteria for an increased rating under these 
diagnostic codes have not been met.  

Finally, because instability is not shown, there also is no 
basis for assignment of separate disability evaluations for 
arthritis and instability.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran has contended 
that his chronic left knee pain interferes with his 
employment status.  In fact, at his personal hearing in July 
1999, the veteran reported that he lost approximately 250 
hours of work a year because of his knee.  Although the 
veteran did not respond to a request for documentation from 
his employer concerning time lost, review of the file shows 
that the veteran has lost time from, several weeks at a 
stretch, when recuperating from left knee surgery.  During 
these periods of convalescence, he was awarded temporary 
total disability ratings; otherwise, there is no showing of 
loss of time from work.  Clearly, due to the nature and 
severity of the veteran's service-connected left knee, 
interference with the veteran's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 10 
percent rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. at 197-98.  Accordingly, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for increased VA benefits on an extraschedular basis.  See 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  

In view of the foregoing, the Board must conclude that the 10 
percent disability evaluation currently assigned represents 
the greatest degree of impairment since June 13, 1991, the 
effective date of the grant of service connection.  As such, 
there is no basis for "staged rating," pursuant to Fenderson.  
Furthermore, as the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
for application, and the claim must be denied.  See 38 
U.S.CA. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent, 
beginning June 13, 1991, for chondromalacia of the left knee, 
is denied.  


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

